Citation Nr: 1610928	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right lower extremity cellulitis with superficial phlebitis.

2. Entitlement to a rating in excess of 10 percent for left lower extremity cellulitis with superficial phlebitis, prior to May 7, 2015.

3. Entitlement to a rating in excess of 60 percent for chronic obstructive pulmonary disease (COPD), emphysema, and bronchitis, prior to November 13, 2014.

4. Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1974 to February 1977, and from November 1986 to February 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), and from a May 2011 rating decision  issued by the Jackson, Mississippi RO.  

The December 2008 rating decision, in pertinent part, granted a 60 percent increased rating for COPD, effective June 13, 2008 (date of claim); and continued disability ratings of 20 percent for lumbar spine degenerative disc disease and 10 percent for each right and left lower extremity cellulitis with superficial phlebitis.  The Veteran disagreed with the ratings assigned for his lumbar spine degenerative disc disease and right and left lower extremity cellulitis with superficial phlebitis.

The May 2011 rating decision reduced the 60 percent rating assigned for the Veteran's service-connected COPD to 10 percent, effective August 1, 2011.  The Veteran disagreed with that decision and in October 2011, the RO issued a rating decision that granted a partial restoration by assigning a 30 percent rating for his service-connected COPD, effective August 1, 2011.  

The Veteran's claim for an increased rating for his service-connected lumbar spine degenerative disc disease and right and left lower extremity cellulitis with superficial phlebitis, and his claim for restoration of the 60 percent rating assigned for his service-connected COPD were properly appealed to the Board.  See September 2009 VA Form 9, substantive appeal; November 2011 VA Form 9, substantive appeal.  In September 2014, the Board restored the 60 percent rating assigned for the Veteran's service-connected COPD, effective August 1, 2011.  The Board also remanded the issues of entitlement to increased ratings in excess of 60 percent for COPD, emphysema, and bronchitis; 20 percent for lumbar degenerative disc disease; 10 percent for right lower extremity cellulitis with superficial phlebitis; and 10 percent for left lower extremity cellulitis with superficial phlebitis, for additional development.

While on remand, the Agency of Original Jurisdiction (AOJ) issued a rating decision in October 2014 that implemented the Board's September 2014 decision by restoring a 60 percent rating for the Veteran's service-connected COPD, effective August 1, 2011.  The Veteran was notified of this decision in March 2015.

The AOJ also issued a rating decision in June 2015 that, in pertinent part, granted a 100 percent rating for the Veteran's service-connected COPD, effective November 13, 2014; and granted a 100 percent rating for his service-connected left lower extremity cellulitis with superficial phlebitis, effective May 7, 2015.  The Veteran was notified of this decision in July 2015.  

In the June 2015 rating decision, the Veteran was advised that the award of a 100 percent rating for his COPD and left lower extremity cellulitis with superficial phlebitis constituted a "full and final determination of [those issues] on appeal.  As such, [they were] considered resolved in full."  However, the Board notes that the Veteran's COPD has not been assigned the maximum rating for the period prior to November 13, 2014, and his left lower extremity cellulitis with superficial phlebitis has not been assigned the maximum rating for the period prior to May 7, 2015; therefore, those portions of the Veteran's claim for increased ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (2009) (holding that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

The issue of entitlement to a rating in excess of 10 percent for right lower extremity cellulitis with superficial phlebitis is decided herein.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

Throughout the appeal period, the Veteran's right lower extremity cellulitis with superficial phlebitis has been manifested by symptoms consistent with intermittent edema of extremity or aching and fatigue in leg after prolonged or standing, with symptoms relieved by elevation of extremity or compression hosiery; symptoms consistent with persistent edema, incompletely relived by elevation of extremity, with or without beginning stasis pigmentation or eczema have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right lower extremity cellulitis with superficial phlebitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7121 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Letters sent to the Veteran in June 2008, September 2009, and in March 2015 provided him with compliant notice.  The Veteran has had ample opportunity to respond/supplement the record and neither he nor his representative has alleged that notice in this case was less than adequate.  

As for VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the reports from VA examinations conducted in June 2008, November 2009, and May 2015; pertinent postservice treatment records; and personal statements from the Veteran in support of his claim.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.  Significantly, the Veteran's claim was remanded in September 2014, in part, to develop for any additional, pertinent treatment records.  Accordingly, in March 2015, the Veteran was contacted by letter to request that he advise VA of any treatment he had received in conjunction with the disabilities for which he had claimed an increased rating, including right lower extremity cellulitis with superficial phlebitis.  It was specifically requested that he provide the necessary authorizations for the release of records from Dr. N (oncologist), Dr. D (kidneys), and Dr. R (primary care).  He was also advised that his treatment records from the Jackson, Mississippi VA Medical Center (VAMC), dated from July 2007 to June 2008, and from September 2013 to the present, had been requested for the claims file.  In response to that letter, in a statement received in March 2015, the Veteran stated, "I have had no treatment at the Jackson VAMC since 2007 - Drs. [N, D, and R] have not treated me for any of the claimed conditions mentioned in [the March 2015] letter, therefore these records would not be relevant to my pending claim.  All other treatment records related to this claim have been provided."

Regarding the June 2008 VA examination, the Board acknowledges that in the Veteran's January 2009 notice of disagreement, he disputed the adequacy of that examination by stating, "I feel the VA exam did not accurately evaluate my condition - My condition has considerably worsened since my initial 10% evaluation."  The Veteran was, as noted, subsequently afforded VA examinations in November 2009 and May 2015.  He has not contested the adequacy of those examinations and there is nothing in the record to suggest that they are inadequate.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, the U.S. Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's right lower extremity cellulitis with superficial phlebitis has been assigned a 10 percent rating under 38 C.F.R. § 4.104, DCs 7199-7121.  The hyphenated codes are intended to show that the Veteran's service-connected disability is rated by analogy as a post-phlebitic syndrome of any etiology under DC 7121.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Under Diagnostic Code 7121, a 10 percent rating is warranted when there is intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted when there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted when there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.

After reviewing the relevant evidence of record with consideration of the aforementioned rating schedule, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right lower extremity cellulitis with superficial phlebitis.  

In particular, the record shows that on June 2008 VA examination, the Veteran complained of continuous swelling in his lower extremities with pain.  He also reported that his legs were dry and flaky and required constant lotion; he denied any skin breakdown or ulcers.  He reported that he wore knee high elastic hose, but that the edema in his lower extremities was constant.  He stated the hoses helped him, but did not completely provide relief from the discomfort and swelling.  He stated that elevation of his legs did help the swelling go down.  He reported taking Motrin 800mg by mouth three times a day with fair results in managing his pain and discomfort.  He did not use any assistive devices and also noted that the pain was relieved by resting.  The Veteran reported that he retired from the Army in 2004 and had not sought any employment in the private sector; he stated his cellulitis in the lower extremities did not impact his ability to do his job while in the military.  The Veteran denied being followed (medically) for this condition, and noted that he was independent in his activities of daily living, transfers, and ambulation.  He was also not restricted in any of his activities because of this condition.  

On physical examination, the Veteran was alert and appeared to be in no acute distress.  His pace was steady, but pulses were diminished bilaterally.  The skin on the Veteran's bilateral lower extremities was noted to be dry, dusky, and with scaling on the anterior lower leg and feet.  There was no hair growth.  There was 1 to 2+ edema bilateral from the ankles to the knees.  There was pain on examination of the left anterior calf.  There were no skin breaks or varicose veins.  There was no active cellulitis.  Venus insufficiency bilaterally was diagnosed.

In the Veteran's January 2009 notice of disagreement, he stated that the edema in his legs was not resolved with elevation and noted that he wore compression stockings on a daily basis.  He also reported "significant leg pain in both legs which inhibit[ed] [his] ability to walk for any distance."  

In the Veteran's September 2009 VA Form 9, substantive appeal, he stated there was no relief of swelling or pain with elevation on either leg.  He stated that his legs were always warm in the affected areas, with swelling, tenderness, increased pain, numbness of the reddened or tender area when lightly touched.  He stated he was told to elevate both legs and wear support stockings to help decrease swelling and relieve discomfort, but noted that he had tried all these things along with medication (Ibuprofen 800mg) three times a day with no relief.  He stated that both legs stayed swollen and cracked, leaving his skin vulnerable to bacterial infection.

On November 2009 VA examination, the Veteran repeated much of the same complaints that he had expressed at the time of the June 2008 VA examination.  It was additionally noted that he could walk a quarter of a city block before developing pain in his ankles to the calves of both legs.  On physical examination, the Veteran was alert and appeared to be in no acute distress.  His pace was steady, but pulses were diminished in both lower extremities.  The skin on the Veteran's bilateral lower extremities up to the knee was noted to be dry, dusky, and with mild scaling on the anterior section of the lower legs and feet.  There was no hair growth.  There was 1+ edema present from the calves to the ankles.  There was pain expressed by the Veteran on examination of the anterior calves.  There were no skin breaks or varicose veins.  There was no active cellulitis.  Venus insufficiency bilaterally was diagnosed.

On May 2015 VA examination, the Veteran was given a diagnosis of venous insufficiency/post-phlebitic syndrome, with a diagnosis date of 2000.  Since the initial diagnosis, it was noted that the Veteran had end-of-day edema in the distal right lower extremity (better in the morning, although never completely gone) but daily and persistent chronic edema in the distal left lower leg.  The skin on the left lower leg was also noted to be tight with post-inflammatory hyperpigmentation, but this was "less so" on the right.  Hair in these areas was absent and there was no recurrence of cellulitis.  

On physical examination, the Veteran was not noted to have varicose veins.  Instead, he had aching in the right leg after prolonged standing and walking, and fatigue in the right leg after prolonged standing and walking.  These symptoms were relieved by elevation of the right lower extremity as well as the use of compression hosiery for the right lower extremity.  The Veteran also had the following symptoms in the right lower extremity: persistent stasis pigmentation, persistent eczema, intermittent edema of the extremity, and persistent subcutaneous induration.  He did not have persistent edema that was incompletely relieved by elevation of the extremity, persistent edema, or massive board-like edema in the right lower extremity.  The examiner also remarked that the Veteran had 1+ edema on the right with bilateral hyperpigmentation changes that were worse on the left.  It was also his opinion that the Veteran's bilateral cellulitis would impact his ability to work in that he would have to leave his desk or elevate his legs (the left one, in particular) when doing sedentary work.

The Veteran's VA and private treatment records contain information consistent with the findings reported in the June 2008, November 2009, and May 2015 VA examination reports, and do not provide evidence to the contrary or additional evidence that requires separate discussion.  

Based on the foregoing information, it is the Board's opinion that the Veteran's right lower extremity cellulitis with superficial phlebitis does not warrant a rating in excess in 10 percent, as it is not shown that he has persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  See 38 C.F.R. § 4.104, DC 7121.  In forming this decision, the Board has considered the Veteran's complaints that the edema, swelling, and pain in his right lower extremity are constant and not relieved by elevation or the use of compression hosiery.  See January 2009 notice of disagreement; September 2009 VA Form 9, substantive appeal.  The Board has also considered the Veteran's assertion that his right leg stays swollen and cracked, leaving his skin vulnerable to bacterial infection.  Id.  However, the objective medical evidence does not show that at any point during the appeal period, his symptoms have resulted in additional functional limitation to the extent that his disability warrants a higher disability rating under Diagnostic Code 7121

Specifically, on June 2008 and November 2009 VA examinations, the Veteran denied any skin breakdown or ulcers.  He also denied the use of compression hose, but noted instead that he wore high elastic hose.  He also indicated that the pain was relieved by resting.  On physical examination, the Veteran demonstrated only 1 to 2+ edema at the June 2008 VA examination, and 1+ edema at the November 2009 VA examination.  There was also no evidence of skin breaks, varicose veins, or active cellulitis during either of those VA examinations.  Similarly, on May 2015 VA examination, it was explicitly noted that while the Veteran had aching and fatigue in the right leg after prolonged standing or walking, these symptoms were relieved by elevation or by the use of compression hosiery.  It was also explicitly noted that the edema in the Veteran's right lower extremity was intermittent, and not persistent.  Such findings support the 10 percent rating currently assigned under 38 C.F.R. § 4.104, DC 7121, for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  Accordingly, the Veteran's claim for an increased schedular rating must be denied.

The Board has considered further whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's right lower extremity cellulitis with superficial phlebitis is exceptional or that the schedular criteria are inadequate.  As discussed above, the Veteran's service-connected disability is manifested primarily by complaints of edema, swelling, pain, and fatigue; such symptoms and impairment are encompassed by the schedular criteria for the current rating assigned.  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for right lower extremity cellulitis with superficial phlebitis is denied.




REMAND

Left lower extremity cellulitis & COPD

As was explained in the Introduction, the Board previously remanded the issues of entitlement to a rating in excess of 10 percent for left lower extremity cellulitis with superficial phlebitis and entitlement to a rating in excess of 60 percent for COPD, emphysema, and bronchitis.  After additional development was completed, in a June 2015 rating decision, the Veteran was awarded a 100 percent rating for both disabilities, effective May 7, 2015, and November 13, 2014, respectively.  The AOJ considered this a "full and final determination of [those issues] on appeal," and no further action was taken with respect to those issues (to include readjudication of the issues in a supplemental statement of the case (SSOC), as had been directed by the Board in its September 2014 remand).  

However, prior to the effective dates for the 100 percent ratings currently assigned, the Veteran still has not been awarded the maximum rating for his service-connected left lower extremity cellulitis and COPD.  Therefore, the issues of entitlement to a rating in excess of 10 percent for left lower extremity cellulitis with superficial phlebitis prior to May 7, 2015, and entitlement to a rating in excess of 60 percent for COPD, emphysema, and bronchitis prior to November 13, 2014, remain on appeal before the Board.  On remand, the AOJ must issue an SSOC that addresses those increased rating claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Lumbar spine degenerative disc disease 

The Veteran is currently assigned a 20 percent rating for his service-connected lumbar spine degenerative disc disease, and seeks an increased rating.  In September 2014, the claim was remanded, in part, to afford the Veteran a more contemporaneous examination to properly assess the severity of that disability.  Such an examination was conducted in May 2015.  However, on review of the examination report, it is the opinion of the Board that the VA examiner provided an inadequate opinion when discussing whether there was (and the degree of) additional limitations in range of motion, endurance, joint function and amount of pain during periods of flare-up.

In particular, the VA examiner stated he could not comment without mere speculation on whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time or with flare-ups because the Veteran was not being examined immediately after repetitive use over time nor was it being conducted during a flare-up, and thus it was "not observed."  However, the Board notes that the examination was an "in-person examination" and repetitive testing was performed.  Therefore, an assessment should have been made to determine whether the objective evidence comported with the Veteran's subjective complaints, and if such was not possible, to explain why.  

On remand, the Veteran will be afforded a new VA examination to address the deficiencies in the May 2015 VA examination.

Accordingly, the case is REMANDED for the following actions:

1. 	Arrange for the Veteran to undergo a VA examination by an appropriate physician for his service-connected lumbar spine degenerative disc disease.  The entire claims file, to include a copy of this remand, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

(a) The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(b) Additionally, considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS) specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks, but less than 6 weeks or (b) at least 6.  

(c) The physician should also indicate whether, at any point the Veteran's service-connected lumbar spine degenerative disc disease has increased in severity, and, if so, the approximate date(s) of any such change(s).  In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected lumbar spine degenerative disc disease.

A complete rationale for any opinion offered must be provided.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. 	After completion of the above development, review the claims file and ensure that all development sought in this remand is completed.  Undertake any additional development deemed necessary by the record (to include the scheduling of a new VA examination, if warranted), and then re-adjudicate the claims.  If any determination remains unfavorable, the RO/AMC should issue an appropriate SSOC, to include the issues of entitlement to a rating in excess of 10 percent for left lower extremity cellulitis with superficial phlebitis prior to May 7, 2015, and entitlement to a rating in excess of 60 percent for COPD, emphysema, and bronchitis prior to November 13, 2014,  and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


